    Case: 1:19-cv-03206 Document #: 42 Filed: 03/23/21 Page 1 of 18 PageID #:213




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

CHRISTOPHER PETROPOULOS and         )
LORI PETROPOULOS,                   )
                                    )
            Plaintiffs,             )                Case No. 19-cv-03206
                                    )
      v.                            )                Hon. Steven C. Seeger
                                    )
CITY OF CHICAGO,                    )
                                    )
            Defendant.              )
____________________________________)

                         MEMORANDUM OPINION AND ORDER

       Plaintiffs Christopher and Lori Petropoulos received copies of their bank statements in

the mail one day. But the information didn’t come from their bank. It came from a prisoner.

       The inmate, it turns out, obtained the records from the City of Chicago through a FOIA

request. By mistake. The prisoner submitted a FOIA request about his criminal case. Instead of

sending him what he had requested, the City sent him the financial records of the Petropoulos

family. The prisoner, in turn, passed along the personal banking information to the

Petropouloses.

       Receiving their personal financial records from a convicted felon greatly alarmed the

Petropoulos family. So they sued the City under section 1983 for violating their right to privacy

under the Fourth and Fourteenth Amendments. They also advanced various state-law claims

including negligence, negligent supervision, and negligent infliction of emotional distress.

       The City moved to dismiss the original complaint, and the Court granted the motion,

concluding that the pleading did not state a claim under Monell v. Department of Social Services

of City of New York, 436 U.S. 658 (1978). But the Court granted Plaintiffs leave to amend.
    Case: 1:19-cv-03206 Document #: 42 Filed: 03/23/21 Page 2 of 18 PageID #:214




       The Petropouloses later filed an amended complaint, advancing the same basic theory of

the case with a few additional factual allegations. Plaintiffs also added three more state-law

claims: invasion of privacy, intrusion, and willful violation of the Illinois Freedom of

Information Act.

       Now, the City has moved to dismiss a second time, arguing that the complaint does not

state a claim under Monell. The motion is granted. Because no federal claims remain in the

case, the Court declines to exercise supplemental jurisdiction over the state-law claims.

                                           Background

       This case is about the City’s botched response to a FOIA request, which caused an inmate

to receive the banks statements of Christopher and Lori Petropoulos.

       The story begins with the City somehow coming into possession of the financial records

of the Petropoulos family. The complaint doesn’t reveal how, exactly, the City obtained their

personal information, except that the records were “delivered to the Defendant by mistake.” See

Am. Cplt., at ¶ 10 (Dckt. No. 32). However it happened, the City got its hands on the bank

statements of the Petropoulos family.

       Things went from bad to worse. An inmate submitted an unrelated FOIA request for

information about his arrest and conviction. Instead of sending him that information, the City

responded by mailing him the Petropouloses’ private financial records. Id. at ¶¶ 9–10. The

inmate’s FOIA request had nothing to do with the Petropouloses, but the City sent the inmate

their financial records anyway. The City “improperly and carelessly” provided their personal

information to the inmate. Id. at ¶ 10.

       The City didn’t notify the Petropouloses of the error. Id. at ¶ 11. The family first learned

of the mistake when they opened unexpected mail from an inmate and found their financial



                                                 2
    Case: 1:19-cv-03206 Document #: 42 Filed: 03/23/21 Page 3 of 18 PageID #:215




records. Id. (“[T]he Plaintiffs were not informed that the felon possessed the Plaintiffs’ personal

and private information until the felon mailed the documents to the Plaintiffs.”). Since then, the

Petropouloses have “remain[ed] in a state of compromised safety and fear” because the City

“disclosed significant details” about them “to a known violent felon who is currently

incarcerated for murder.” Id. at ¶¶ 12, 25.

       In their initial complaint, Plaintiffs claimed that the City failed to properly train its

employees how to respond to FOIA requests, and failed to properly supervise them, too. See

Cplt., at ¶ 14 (Dckt. No. 1). They also claimed that “the City, the Police Department, and the

Police Department’s Record Manager / FOIA Officer obviously do not have practices and

policies in place to protect the Plaintiffs’ personal and private information from being disclosed.”

Id. But they only named the City as a defendant.

       This Court granted the City’s motion to dismiss and gave Plaintiffs leave to amend. See

3/24/20 Mem. Opin. and Order (Dckt. No. 28). The Court ruled that Plaintiffs did not

sufficiently allege that any City policy (or lack of a policy), custom or practice, or failure to train

caused the injury. Id. at 7, 9, 11.

       When addressing the absence of a policy, custom, or practice, the Court held that the

complaint was based “entirely on their own personal experiences” and “allege[d] no other

examples of the City releasing the wrong information to the wrong recipients.” Id. at 7. “Raw

conclusions about inadequate policies and practices don’t cut it, but that’s all the complaint has

to offer.” Id. And the same was true for the allegations about the failure to train. Id. at 10

(“Plaintiffs’ conclusory allegations about the City’s failure to train suffer the same weaknesses as

the allegations about a policy.”). Plaintiffs “merely allege[d] that there wasn’t enough training,”




                                                   3
    Case: 1:19-cv-03206 Document #: 42 Filed: 03/23/21 Page 4 of 18 PageID #:216




and that allegation was “too generic to support an inference that the City itself caused their

injuries.” Id. at 11.

        Plaintiffs later filed an amended complaint. See Am. Cplt. (Dckt. No. 32). By and large,

the core allegations in the amended complaint are the same as the original complaint. But

Plaintiffs added a few new facts about post-dismissal FOIA requests. Compare id. at ¶¶ 14–19

with Cplt. (Dckt. No. 1).

        After dismissal, and before filing an amended complaint, Plaintiffs submitted FOIA

requests to the City. See Am. Cplt., at ¶¶ 14–19. The City denied those requests. Id. Plaintiffs

included the requests themselves and the City’s responses as exhibits to the amended complaint.

See Exhibits to Am. Cplt. (Dckt. No. 32, at 15–23 of 23). In the first request, Plaintiffs’ attorney,

Jessica Harrill, sought the following:

        Any records regarding FOIA request responses where the incorrect document(s)
        was sent to the requester, including any records sent by mistake or were [sic]
        otherwise irrelevant. This includes any letters, notes in files, emails, copies of
        responses, or any correspondence with requesters indicating the requester did not
        receive the information they wanted or received information not relevant to their
        request.

See 4/30/20 FOIA Request (Dckt. No. 32, at 15–16 of 23). The request included a specific

stretch of time: “For the time period of January 1, 2018 to present.” Id.

        The City responded that the request “is unduly burdensome” and that “CPD’s burden to

process your request outweighs the public’s interest.” See 5/11/20 Letter (Dckt. No. 32, at 17–18

of 23). The City also stated that “there is no way to track, query, or limit a search of response

records categorically as you are seeking.” Id. The City then invited Harrill to narrow the

request. Id. “If you do not reduce the request, it will be treated as a denial.” Id.

        Harrill modified the request that same day. See Am. Cplt., at ¶ 16 (Dckt. No. 32). In the

revised request, she sought the following:

                                                  4
    Case: 1:19-cv-03206 Document #: 42 Filed: 03/23/21 Page 5 of 18 PageID #:217




        Any records regarding FOIA request responses where the incorrect document(s)
        was sent to the requester, including any records sent by mistake. This includes
        any notes in files, emails, or any correspondence with requesters indicating the
        requester received a response by mistake. For the time period of January 1, 2019
        to present.

See 5/11/20 FOIA Request (Dckt. No. 32, at 19–20 of 23). So this second FOIA request was

narrower than the first in three ways: (1) it shortened the time period, (2) it reduced the scope of

the request from “irrelevant” FOIA responses to only “incorrect” responses including “records

sent by mistake,” and (3) it didn’t ask for letters or copies of responses. Id.

        The City responded the next day. See 5/12/20 Letter (Dckt. No. 32, at 21–22 of 23).

Again, the City denied the request. Id. And it provided the same reason for the second denial.

Id. (“CPD has determined that compliance with your request is unduly burdensome . . . . The

request is broad/burdensome because there is no way to track, query, or limit a search of

response records categorically as you are seeking . . . .”).

        Harrill then wrote to the City about the responses. See 5/12/2020 Letter (Dckt. No. 32, at

23 of 23). She noted that her firm “narrowed down the scope of the request, but the only

difference in the responses is the text language of the FOIA requests.” Id. “What is interesting

about this is the second letter we received from your office quotes language from the first request

that was since deleted in our new request.” Id. Harrill indicated that her letter served as a

renewal of their FOIA request with clarification, and that she expected a response within five

business days. Id.; see also id. (clarifying that the request “is for ‘any notes in files, emails, or

any correspondence with requesters indicating the requester received a response by mistake’”).

But the firm never heard back from the City. See Am. Cplt., at ¶ 18 (Dckt. No. 32).

        In addition to the new facts, Plaintiffs added three new state-law claims. Id. at Counts VI

to VIII. Count VI alleges that the City violated their right to privacy under the Illinois



                                                   5
    Case: 1:19-cv-03206 Document #: 42 Filed: 03/23/21 Page 6 of 18 PageID #:218




Constitution. Id. at ¶¶ 62–68. Count VII claims that the City “created an unauthorized intrusion

of [their] privacy.” Id. at ¶¶ 69–73. And Count VIII alleges that the City willfully violated the

Illinois Freedom of Information Act. Id. at ¶¶ 74–78.

       The amended complaint also included the other five counts in the initial complaint:

Counts I and II allege violations under section 1983 of Plaintiffs’ right to privacy. Id. at ¶¶ 29–

41, 42–44. Counts III, IV, and V allege state-law claims for negligence, negligent supervision,

and negligent infliction of emotional distress. Id. at ¶¶ 45–50, 51–54, 55–61.

       At this point, the question for the Court is whether the new material in the amended

complaint is enough to state a Monell claim. After reading the pleading as a whole, the Court

concludes that the new complaint suffers from the same defects as the old one. The amended

complaint does not contain enough factual content to state a Monell claim. The lack of a viable

federal claim means that the Court will dismiss the remaining state-law claims, too.

                                         Legal Standard

       A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the complaint, not

the merits of the case. See Fed. R. Civ. P. 12(b)(6); Gibson v. City of Chicago, 910 F.2d 1510,

1520 (7th Cir. 1990). At this early stage, the Court assumes the truth of the well-pleaded facts in

the complaint, including the exhibits. See Forrest v. Universal Savings Bank, F.A., 507 F.3d

540, 542 (7th Cir. 2007). A court normally cannot consider evidence outside the pleadings on a

motion to dismiss without converting it to a motion for summary judgment. See Hecker v. Deere

& Co., 556 F.3d 575, 582–83 (7th Cir. 2009). But an exhibit to the complaint is deemed to be

part of the complaint itself, so it is fair game on a motion to dismiss. See Williamson v. Curran,

714 F.3d 432, 436 (7th Cir. 2013).




                                                 6
     Case: 1:19-cv-03206 Document #: 42 Filed: 03/23/21 Page 7 of 18 PageID #:219




        “To survive a motion to dismiss under Rule 12(b)(6), the complaint must provide enough

factual information to state a claim to relief that is plausible on its face and raise a right to relief

above the speculative level.” Haywood v. Massage Envy Franchising, LLC, 887 F.3d 329, 333

(7th Cir. 2018) (quotation marks and citation omitted); see also Fed. R. Civ. P. 8(a)(2) (requiring

a complaint to contain a “short and plain statement of the claim showing that the pleader is

entitled to relief”). A court must ignore “legal conclusions and conclusory allegations merely

reciting the elements of the claim.” McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir.

2011) (citing Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009)).

                                              Discussion

        The City argues that the amended complaint, like the original complaint, fails to state a

claim under Monell v. Department of Social Services of City of New York, 436 U.S. 658 (1978).

The Court agrees. The new details about the FOIA requests do not cure the deficiencies of the

original complaint. The federal claims (Counts I & II) are dismissed. With the federal claims

dismissed, the Court declines to exercise supplemental jurisdiction over the state-law claims.

I.      The Section 1983 Claims

        Counts I and II are identical, so the Court analyzes them together. Plaintiffs are suing the

City under section 1983, claiming that the City violated their constitutional right to privacy.1

        Plaintiffs argue that the details about the “culmination of [their] experiences with the

Defendant” are enough to survive a motion to dismiss. See Pls.’ Resp. to Mtn. to Dismiss, at 3–4



1
  Count I is a section 1983 claim against the City, and so is Count II. See Am. Cplt., at ¶¶ 29–41, 42–44
(Dckt. No. 32). In Count II, Plaintiffs mention a “Chicago Police Department FOIA Officer.” Id. at
¶¶ 43–44. But only the City of Chicago is named as a defendant. Id. at ¶ 1 (“Plaintiffs . . . bring this
action against Defendant, CITY OF CHICAGO . . . .”). When dismissing the initial complaint, this Court
noted that Plaintiffs might have intended to sue the FOIA officer, but did not include him or her as a
defendant. See Mem. Opin. and Order, at 3 n.1 (Dckt. No. 28). The amended complaint did not name a
new defendant, so Count II is once again duplicative of Count I.
                                                    7
    Case: 1:19-cv-03206 Document #: 42 Filed: 03/23/21 Page 8 of 18 PageID #:220




(Dckt. No. 39). That is, they argue that the City mishandled both the inmate’s original FOIA

request and their two new FOIA requests, and those three actions establish a broader policy,

practice, or custom. They also argue that the allegations are sufficient because the Court can’t

apply a “heightened pleading standard” to Monell claims. Id. at 2 (quoting White v. City of

Chicago, 829 F.3d 837, 844 (7th Cir. 2016)).

       It’s true that there is no heightened pleading standard under Monell. But Monell did not

lower the bar for pleadings, either. Courts “should not accept as adequate abstract recitations of

the elements of a cause of action or conclusory legal statements.” See Brooks v. Ross, 578 F.3d

574, 581 (7th Cir. 2009).

       Monell limits constitutional claims against municipalities. “Local governing bodies . . .

can be sued directly under § 1983 for monetary, declaratory, or injunctive relief where, as here,

the action that is alleged to be unconstitutional implements or executes a policy statement,

ordinance, regulation, or decision officially adopted and promulgated by that body’s officers.”

Monell, 436 U.S. at 690. A local government cannot be held liable “unless action pursuant to

official municipal policy of some nature caused a constitutional tort.” Id. at 691.

       To state a section 1983 claim against a local government, a plaintiff must allege that the

defendant is liable based on one of the following theories:

       (1) through an express policy that, when enforced, causes a constitutional
       deprivation; (2) through a “wide-spread practice” that although not authorized by
       written law and express policy, is so permanent and well-settled as to constitute a
       “custom or usage” with the force of law; or (3) through an allegation that the
       constitutional injury was caused by a person with “final decision policymaking
       authority.”

See Johnson v. Cook Cty., 526 F. App’x. 692, 695 (7th Cir. 2013) (quoting Calhoun v. Ramsey,

408 F.3d 375, 379 (7th Cir. 2005)); see also Thomas v. Cook Cty. Sheriff’s Dep’t, 604 F.3d 293,

303 (7th Cir. 2010). Gaps in an express policy, or the absence of a policy, can give rise to a

                                                 8
    Case: 1:19-cv-03206 Document #: 42 Filed: 03/23/21 Page 9 of 18 PageID #:221




claim. See Calhoun, 408 F.3d at 380. A plaintiff also must allege causation, and that the policy

or custom was “the moving force” behind the constitutional violation. See Estate of Sims ex rel.

Sims v. Cty. of Bureau, 506 F.3d 509, 514 (7th Cir. 2007) (quoting City of Canton v. Harris, 489

U.S. 378, 389 (1989)).

        In the amended complaint, Plaintiffs basically claim that they could not gather

information to plead a pattern or practice claim because the City denied their FOIA requests.

They also allege that the City is liable under Monell because of the absence of a policy and a

failure to train.

        A.          Widespread Custom or Practice

        Plaintiffs first attempt to satisfy the pleading requirements by pointing to the lack of

information. That is, Plaintiffs argue that the City’s denials of their FOIA requests prevented

them from gathering information about the violation of their privacy and any other violations.

See Am. Cplt., at ¶ 32 (Dckt. No. 32) (“All attempts to gather more information regarding this

violation of privacy have been refused by the Defendant.”); id. at ¶ 33 (“All other attempts to

gather information regarding other violations committed by the Defendant have been met with

resistance and refusal by the Defendant.”). “By not responding to the Plaintiffs’ FOIA requests,

the Defendant has prevented the Plaintiffs from determining whether a pattern exists where the

Defendant improperly responds to FOIA requests.” Id. at ¶ 37.

        A lack of information doesn’t cut it. Plaintiffs must allege that the City maintains a

pattern of violating the right to privacy, and they need to offer a factual, non-conclusory basis for

that allegation. It is not sufficient to allege that a pattern might exist, or that information

showing a pattern might be out there. It is not enough to allege that Plaintiffs lack the necessary

information to meet the pleading standards.



                                                   9
   Case: 1:19-cv-03206 Document #: 42 Filed: 03/23/21 Page 10 of 18 PageID #:222




       If anything, the complaint itself confirms that Plaintiffs do not have facts supporting the

existence of a pattern. Plaintiffs do not know “whether a pattern exists” because “Defendant has

prevented the Plaintiffs” from finding out. Id. Plaintiffs have alleged a lack of information, but

a lack of information cannot surmount the pleading standards.

       “[A] plaintiff pursuing a widespread practice claim generally must allege more than one,

and sometimes more than three, instances of misconduct.” Carmona v. City of Chicago, 2018

WL 306664, at *2 (N.D. Ill. 2018) (citing Thomas, 604 F.3d at 303). “Courts in this District

regularly dismiss Monell claims where the plaintiff has failed to allege instances of misconduct

other than that from which he suffered.” Id.; see also Winchester v. Marketti, 2012 WL

2076375, at *4 (N.D. Ill. 2012) (“What is fatal to the Monell claims, however, is that Plaintiff

makes no attempt to plead a pattern of similar constitutional violations with any degree of factual

specificity.”). “[T]he more common paths toward Monell liability require proof either of an

express policy that is unconstitutional or a widespread practice or custom affecting other

individuals . . . .” Howell v. Wexford Health Sources, Inc., 987 F.3d 647, 655 (7th Cir. 2021)

(emphasis added); cf. id. at n.1 (noting that while plaintiffs can adequately plead Monell liability

based only on their own experiences, such claims survive motions to dismiss when they allege

repeated conduct from which a pattern can be inferred).

       Plaintiffs have not provided any other example of the City disclosing private information

to the incorrect person. Instead, they continue to rely on the one incident that gave rise to this

lawsuit. See Am. Cplt., at ¶ 12 (Dckt. No. 32). To survive a motion to dismiss by alleging a

widespread practice or custom, Plaintiffs must allege more than their own experience. A

plaintiff must allege that “there is a true municipal policy at issue, not a random event.”

Calhoun, 408 F.3d at 380.



                                                 10
   Case: 1:19-cv-03206 Document #: 42 Filed: 03/23/21 Page 11 of 18 PageID #:223




       The fact that Plaintiffs could not acquire information about any other incidents through

FOIA requests does not lessen the pleading requirements. A plaintiff must present “a series of

violations” to state a claim under Monell. See Palmer v. Marion Cty., 327 F.3d 588, 596 (7th

Cir. 2003). “[P]roof of isolated acts of misconduct will not suffice . . . .” Id.; see also City of

Oklahoma City v. Tuttle, 471 U.S. 808, 823–24 (1985) (“Proof of a single incident of

unconstitutional activity is not sufficient to impose liability under Monell, unless proof of the

incident includes proof that it was caused by an existing, unconstitutional municipal policy,

which policy can be attributed to a municipal policymaker.”).

       Maybe the City did not respond appropriately to the FOIA request – the Court offers no

opinion on that issue. But the lack of a sufficient response to a FOIA request is not a reason to

lower the bar for pleadings. A Monell claim is not the right place to challenge the City’s FOIA

responses.

       Plaintiffs also argue that the City’s response to their FOIA request is “another clear

example” of its inadequate policies and training. See Pls.’ Resp. to Mtn. to Dismiss, at 3 (Dckt.

No. 39). They suggest that the City’s denials of their requests support their claims. But two

examples do not demonstrate a pattern. See, e.g., Wilson v. Cook Cty., 742 F.3d 775, 780 (7th

Cir. 2014) (“Although this court has not adopted any bright-line rules for establishing what

constitutes a widespread custom or practice, it is clear that a single incident – or even three

incidents – do not suffice.”).

       Even if it did, it’s not the type of pattern that injured Plaintiffs. The Petropouloses claim

that an incorrect response to a FOIA request caused their injury. The injury came from a

response to a FOIA request, not the lack of a response. The case is about a mistaken response, so

recent information about the lack of a response does not move the needle.



                                                  11
   Case: 1:19-cv-03206 Document #: 42 Filed: 03/23/21 Page 12 of 18 PageID #:224




        Plus, even if the City had answered the request, it is entirely speculative to believe that it

would have provided Plaintiffs with the information necessary to state a Monell claim. In its

prior opinion, this Court explained that “a pattern of bungling FOIA requests might not give rise

to a constitutional claim. To succeed, Plaintiffs would need to allege a pattern of violating

constitutional rights by sending non-public documents to the wrong recipients.” See 3/24/20

Mem. Opin. and Order, at 10 (Dckt. No. 28) (emphasis in original). A pattern of violating a right

to privacy would require a pattern of sending private information to the wrong recipients. Id.

(“To support a claim, Plaintiffs would have to allege that there is a custom or practice of

violating constitutional rights by messing up FOIA requests.”). If the City sent public

information to the wrong recipients several times, it wouldn’t be enough to state a claim.

Sending public information to the wrong person pursuant to a FOIA request surely would not

violate the right to privacy.

        And here, once again, Plaintiffs have not alleged such a pattern. They haven’t pointed to

any other time when the City disclosed sensitive information to the wrong person. Maybe

Plaintiffs do not have the information to make that allegation, but if so, that lack of information

is a reason for dismissal, not a reason for allowing the case to go forward. Without any concrete

basis to allege a broader pattern, Plaintiffs have not stated a claim under Monell.

        B.      Absence of a Policy, or Gaps in an Express Policy

        Next, Plaintiffs claim that the City’s FOIA responses demonstrate that it lacks a method

or policy to keep track of its mistakes. See Am. Cplt., at ¶ 34 (Dckt. No. 32) (“Defendant’s

FOIA responses indicate it does not have a way to track mistakes in FOIA responses or FOIA

violations similar to the violation that occurred in the Plaintiffs’ situation.”). Plaintiffs argue that

their allegations demonstrate the City lacks necessary policies: “The culmination of the



                                                  12
   Case: 1:19-cv-03206 Document #: 42 Filed: 03/23/21 Page 13 of 18 PageID #:225




Plaintiffs’ experiences with the Defendant, which includes: (1) the improper distribution of their

personal information; (2) the denial of a FOIA request; (3) the seeming inability to perform the

search requested of; and (4) the willful disregard of another FOIA request conclusively shows

that the Defendant lacks the policies necessary to perform the duties required under the Freedom

of Information Act.” See Pls.’ Resp. to Mtn. to Dismiss, at 3 (Dckt. No. 39).

       Calhoun recognized that a plaintiff can state a claim by pointing to gaps in an official

policy. Calhoun, 408 F.3d at 380 (“A second way of complaining about an express policy is to

object to omissions in the policy.”). But a policy, or the absence of a policy, still needs to be the

“moving force” behind the violation. See Estate of Sims, 506 F.3d at 514.

       Plaintiffs suggest that the City’s responses to their FOIA requests show that it lacks a

policy to track FOIA response errors. But the lack of a policy to track mistaken FOIA responses

was not the “moving force” behind the Petropouloses’ injury. The mistake itself was.

       “Monell recognized that the premise behind a § 1983 action against a government body is

‘the allegation that official policy is responsible for the deprivation of rights.’ In applying the

different theories of liability recognized under Monell, we have always required plaintiffs to

show that their injuries were caused by the policies or practices complained of.” Thomas, 604

F.3d at 306 (citations omitted) (emphasis in original). Because “the connection between inaction

and a resulting injury is more tenuous,” “‘rigorous standards of culpability and causation must be

applied to ensure that the municipality is not held liable solely for the actions of its employee.’”

J.K.J. v. Polk Cty., 960 F.3d 367, 378 (7th Cir. 2020) (quoting Bd. of Cty. Comm’rs of Bryan Cty.

v. Brown, 520 U.S. 397, 405 (1997)).

       Like a custom or practice theory, a theory based on the lack of a policy requires “more

evidence than a single incident to establish liability.” Hahn v. Walsh, 762 F.3d 617, 637 (7th



                                                  13
   Case: 1:19-cv-03206 Document #: 42 Filed: 03/23/21 Page 14 of 18 PageID #:226




Cir. 2014) (quoting Calhoun, 408 F.3d at 380). The Seventh Circuit has explained that one

incident is not enough “because it is necessary to understand what the omission means.”

Calhoun, 408 F.3d at 380. “No government has, or could have, policies about virtually

everything that might happen. The absence of a policy might thus mean only that the

government sees no need to address the point at all . . . .” Id. When a plaintiff relies on a gap in

official policy to support his claims, “he must provide enough evidence . . . to permit an

inference that the [entity] has chosen an impermissible way of operating.” Id. at 381 (emphasis

added).

          Plaintiffs have not pointed to any other FOIA response errors. The bare allegation that

the City lacks a process to track mistakes in FOIA responses does not mean that the City has

chosen to make mistakes in FOIA responses. Maybe the City doesn’t track FOIA mistakes

because it does not make mistakes often enough to justify tracking mistakes. Maybe the juice

isn’t worth the squeeze.

          Standing alone, the complaint does not contain enough facts to support the notion that the

lack of a policy is meaningful under Monell. It’s hard to see how the City should have had a

policy to track mistakes when there is no indication that the City made other mistakes. There is

no apparent need for error-tracking because there are no facts suggesting that there are any other

errors. It is entirely speculative to suggest that the lack of a policy to track mistakes was the

moving force behind the mistake in the first place. See Glisson v. Ind. Dep’t of Corr., 849 F.3d

372, 379 (7th Cir. 2017) (“The critical question under Monell . . . is whether a municipal (or

corporate) policy or custom gave rise to the harm (that is, caused it), or if instead the harm

resulted from the acts of the entity’s agents.”) (citation omitted); see also id. (“As we put the

point in one case, ‘a person who wants to impose liability on a municipality for a constitutional



                                                  14
   Case: 1:19-cv-03206 Document #: 42 Filed: 03/23/21 Page 15 of 18 PageID #:227




tort must show that the tort was committed (that is, authorized or directed) at the policymaking

level of government.’”) (quoting Vodak v. City of Chicago, 639 F.3d 738, 747 (7th Cir. 2011))

(cleaned up).

       C.       Failure to Train

       Finally, Plaintiffs believe the City “failed to adequately train and supervise employees’

activities on FOIA responses and on a sensitive topic in a manner that would eliminate or prevent

such privacy violations.” See Am. Cplt., at ¶ 35 (Dckt. No. 32). They included no additional

facts to support the claim in the amended complaint, other than the responses to the FOIA

requests, and the City’s failure to respond to Plaintiffs’ letter. See Exhibits to Am. Cplt. (Dckt.

No. 32, at 17–18, 21–22 of 23); see also Am. Cplt., at ¶ 18.

       But again, the facts about the FOIA responses do not support the City’s liability for

Plaintiffs’ injuries. The Petropouloses allege an injury from an incorrect response to a FOIA

request, not a refusal to provide the information in the first place. And especially not a refusal to

provide information because of an overly broad request.

       In addition, Plaintiffs have not pointed to any specific type of training that would have

prevented their harm. Failure-to-train claims are a difficult theory of liability under Monell. “A

municipality’s culpability for a deprivation of rights is at its most tenuous where a claim turns on

a failure to train.” Connick v. Thompson, 563 U.S. 51, 61 (2011) (citation omitted). Courts

therefore reject generic allegations about a failure to train. See Carmona, 2018 WL 306664, at

*3 (collecting cases); see also Foy v. City of Chicago, 2016 WL 2770880, at *9 (N.D. Ill. 2016)

(finding that the plaintiff failed to state a Monell claim because the allegations were boilerplate,

plaintiff failed to articulate what specific training was lacking, and plaintiff failed to support an

inference that the lack of training caused the alleged constitutional violation).



                                                  15
   Case: 1:19-cv-03206 Document #: 42 Filed: 03/23/21 Page 16 of 18 PageID #:228




        Plaintiffs argue that the FOIA responses show that the City “does not train its employees

properly when it comes to answering FOIA requests” and demonstrate an “apparent lack of

preparedness . . . when it comes to responding to FOIA requests.” See Pls.’ Resp. to Mtn. to

Dismiss, at 3 (Dckt. No. 39).

        Alleging that there wasn’t enough training, without specifics, isn’t enough. It’s too

generic to support an inference that the City caused the injury. And nothing from the City’s

responses tends to show that its employees weren’t prepared to respond – only that they would

not respond to overly broad requests. See 5/11/20 Letter (Dckt. No. 32, at 17–18 of 23); 5/12/20

Letter (Dckt. No. 32, at 21–22 of 23).

        Monell claims require allegations of specific failures to train. See, e.g., Hardy v. Wexford

Health Sources, Inc., 2015 WL 1593597, at *14 (N.D. Ill. 2015) (“Absent allegations of what

training or staffing was lacking and how that deficiency impacted Hardy’s health or that of his

fellow inmates, Hardy has failed to state a claim for deliberate indifference due to failure to train

and a failure to provide adequate staffing.”); see also Connick, 563 U.S. at 62 (“Without notice

that a course of training is deficient in a particular respect, decisionmakers can hardly be said to

have deliberately chosen a training program that will cause violations of constitutional rights.”).

        Failure-to-train claims also typically require facts supporting a pattern. See Connick, 563

U.S. at 62 (“A pattern of similar constitutional violations by untrained employees is ‘ordinarily

necessary’ to demonstrate deliberate indifference for purposes of failure to train.”) (citation

omitted); Mendez v. City of Chicago, 2019 WL 4934698, at *3 (N.D. Ill. 2019) (“Inadequate

training can form the basis of municipal liability, although a pattern or program of constitutional

violations usually is required to make out the necessary fault and causation claims.”) (emphasis

in original).



                                                 16
      Case: 1:19-cv-03206 Document #: 42 Filed: 03/23/21 Page 17 of 18 PageID #:229




         Plaintiffs haven’t pointed to any specific training failures or a pattern suggesting that the

City’s failure to train its employees caused their injury. Without a concrete basis to allege a

causal nexus, Plaintiffs cannot satisfy the requirements for a failure-to-train claim.

         All told, Plaintiffs haven’t stated a claim under any theory of Monell liability. As a

result, Counts I and II are dismissed.

II.      Plaintiffs’ State-Law Claims

         Both federal claims are dismissed, but Plaintiffs also allege claims under state law. The

supplemental jurisdiction statute provides that the district court “may decline to exercise

supplemental jurisdiction” over state-law claims if the Court has “dismissed all claims over

which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3); RWJ Management Co. v. BP Prods.

N. Am., Inc., 672 F.3d 476, 479 (7th Cir. 2012). While the Court’s decision is discretionary,

“[w]hen all federal claims in a suit in federal court are dismissed before trial, the presumption is

that the court will relinquish federal jurisdiction over any supplemental state-law claims.” Al’s

Serv. Ctr. v. BP Prods. N. Am., Inc., 599 F.3d 720, 727 (7th Cir. 2010). While the presumption

is rebuttable, “‘it should not be lightly abandoned, as it is based on a legitimate and substantial

concern with minimizing federal intrusion into areas of purely state law.’” RWJ Management

Co., 672 F.3d at 479 (quoting Khan v. State Oil Co., 93 F.3d 1358, 1366 (7th Cir. 1996)).

         The Seventh Circuit has identified certain circumstances that may impact the

presumption. For example, a federal court might keep a case with only state law claims if

dismissal would create problems under the statute of limitations. A federal court also might

retain a case if it had already devoted substantial resources to the dispute, or if it is easy to

resolve the state-law claims. See id. (citing Sharp Elecs. Corp. v. Metro. Life Ins. Co., 578 F.3d

505, 514–15 (7th Cir. 2009)).



                                                   17
   Case: 1:19-cv-03206 Document #: 42 Filed: 03/23/21 Page 18 of 18 PageID #:230




       That’s not this case. Plaintiffs do not raise any statute-of-limitations problems with

proceeding in state court. The case is at the pleading stage, so there is little concern about

wasted judicial resources. And the parties disagree about substantial issues under state law. The

best place to resolve these state-law claims is state court. Counts III through VIII are dismissed

without prejudice.

                                            Conclusion

       Defendant’s motion to dismiss is granted. The Court grants Plaintiffs leave to amend by

April 15, 2021.



Date: March 23, 2021

                                                      Steven C. Seeger
                                                      United States District Judge




                                                 18
